DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on December 31, 2019 is being considered by the examiner.
3.	Claims 1-15 are pending.
4.	FIG. 6 and 10 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    516
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    709
    media_image2.png
    Greyscale

Claim Objections
5.	Claim 9 is objected to because of the following informalities:  Claim 9 should be corrected as “[[A relay User Eq]] The relay UE according to claim 8,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2, 5, 7, 9, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 9 recite the limitation “receiving SIB, which does not belong to required SIB of the relay UE but belongs to required SIB of the linked remote UE,” is not clear.  The limitation was not defined in claim 1.
Claim 5 recites the limitation "the RRC state of the remote".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the RRC state of the remote”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the system information”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether “the system information” is referring to “system information block (SIB)” in claim 1.

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US 2018/0227736 A1).  
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
(“A method for communicating a relay user equipment (UE)”, the method comprising:
establishing a link between a remote UE and the relay UE for communicating between the remote UE and the network via the relay UE (figure 15);
receiving assistance information including a serving cell identity of the remote UE from the remote UE ([0010]: “the first cell transmits a relay request message including the assistance message to the second cell.”);
checking whether a serving cell identity of the relay UE and the serving cell identity of the remote UE are same or not ([0014]: “it should be determined whether the identifier of the first cell is different from the identifier of the second cell or not.  In this case, the assistance message is transmitted when the identifier of the first cell is different from the identifier of the second cell.”); and
forwarding system information block (SIB) ([0107]: “The configuration may be signaled in SIB.”), which was already received by the relay UE from the network, to the remote UE via the link if the serving cell identity of the relay UE and the serving cell identify of the remote UE are different. 
([0008]: “transmitting, to a first cell connected with the UE, an assistance message including information that an identifier of the first cell is different from the identifier of the second cell.”)

    PNG
    media_image3.png
    283
    556
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
9.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being obvious over in view of JUNG et al. (US 2017/0086114 A1) in view of LEE et al. (US 2018/0227736 A1) .
The applied reference has a common Assignee and/or at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by 
Regarding claims 1 and 8, JUNG et al. discloses that when a remote UE selects a specific candidate relay UE as a relay UE, a side link is established between the specific candidate relay UE and the remote UE (see para. [0241]); and the remote UE may identify a serving cell of the relay UE through a cell ID included in a message transmitted from the relay UE (see para. [0311]).

    PNG
    media_image4.png
    146
    360
    media_image4.png
    Greyscale

The subject matter of independent claim 1 differs from JUNG et al. in forwarding system information block (SIB), which was already received by a relay UE from a network, to a remote UE via a link if a serving cell identity of the relay UE and a serving cell identity of the remote UE are different.  However, this feature can be easily derived from the teaching in LEE et al. considering that if a serving cell of a relay UE may be different as a serving cell of a remote UE, and the remote UE is in RRC idle mode, the remote UE establishes an RRC connection when a condition described above is satisfied, and when establishing the RRC connection, the remote UE reports information described above (see para.[0008] and [0014]).
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine JUNG et al. with LEE 
Allowable Subject Matter
11.	Claims 3-4, 6, 10-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The prior art made of record: 
Ouyang et al. (US 10,326,520 B2) discloses method and apparatus for providing relay service using relay user equipment.

    PNG
    media_image5.png
    587
    654
    media_image5.png
    Greyscale

Adachi et al. (US 10,477,380 B2) discloses a method of select relay UE ID and create relay discovery.

    PNG
    media_image6.png
    236
    646
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    663
    557
    media_image7.png
    Greyscale

	Li et al. (US 9,949,246 B2) discloses a method for a relay wireless device, a method for an out of coverage wireless device, a network node, and a relay wireless device, an out of coverage wireless device are presented.

    PNG
    media_image8.png
    418
    671
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    466
    710
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    614
    671
    media_image10.png
    Greyscale

	WOMACK et al. (US 2010/0142433 A1) discloses method and apparatus for discovery of relay nodes.

    PNG
    media_image11.png
    517
    797
    media_image11.png
    Greyscale





    PNG
    media_image12.png
    521
    862
    media_image12.png
    Greyscale

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412